                 Case 8:19-cr-00407-GJH Document 160 Filed 10/30/20 Page 1 of 5



                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of Maryland
                                                                        Southern Division



Gregory Bernstein                     Mailing Address:                  Office Location:             Direct: 301-344-0862
Assistant United States Attorney      6500 Cherrywood Lane, Suite 200   6406 Ivy Lane, 8th Floor      Main: 301-344-4433
Gregory.Bernstein@usdoj.gov           Greenbelt, Maryland               Greenbelt, Maryland            Fax: 301-344-4516



                                                     October 30, 2020

            Re:          United States v. Marvin Gray,
                         Criminal No. GJH-19-407

Dear Judge Hazel:

        We write in advance of defendant Marvin Gray’s sentencing hearing, which is
scheduled for November 12, 2020. This case arose from a Title III investigation into the
Anthony Dotson drug trafficking organization, an armed narcotics conspiracy that sold
fentanyl, heroin, and cocaine base. As reflected in the plea agreement, Gray was Dotson’s
partner in the drug trafficking business, and distributed significant quantities of fentanyl to
the organization’s customer base in Maryland. For the following reasons, we recommend
that this Court impose a sentence of 66 months in prison.

            I.           Background

       Between August 2018 and August 2019, Gray, Dotson, James Harvey, Marcellus
Woodland, Tiara Mackall, and others worked together to distribute fentanyl, heroin,
cocaine, and cocaine base in Maryland. In general, Gray and Dotson were drug distributors
who operated in Charles County, Maryland, and who sold controlled substances to users
and street-level drug dealers. Harvey, Woodland, and Mackall were subordinate
distributors who sold controlled substances on Gray’s and Dotson’s behalf.

      In May 2018, Confidential Source 1 told agents that Harvey was a “runner,” or a
subordinate drug dealer for Dotson. Three months later, at the direction of agents,
Confidential Source 1 made a controlled purchase of fentanyl mixed with heroin from
Harvey.

       Between January and May 2019, at the direction of agents, confidential sources
made several controlled purchases of fentanyl and heroin from Dotson and Gray. For
example, on May 21, 2019, Dotson texted Confidential Source 2 “Flameback,” indicating
that Dotson had potent fentanyl for sale. That day, at the direction of agents, Confidential
Source 2 made a controlled purchase of fentanyl mixed with heroin from Dotson and Gray.
Confidential Source 2 also previously told agents that Confidential Source 2 had seen
Dotson with heroin or fentanyl broken down into one-gram, five-gram, and 10-gram

                                                                  1
         Case 8:19-cr-00407-GJH Document 160 Filed 10/30/20 Page 2 of 5



quantities for sale.

       On June 13, 2019, Dotson called Coconspirator A (one of Dotson’s suppliers) and
explained that he only had “14 of this raw . . . left,” meaning that Dotson only had 14 grams
of fentanyl in his drug supply. Three days later, Dotson told Coconspirator A that he needed
“fetty” and that he could pay “1,100 for half,” meaning that Dotson would purchase half
an ounce (or 14 grams) of fentanyl from Coconspirator A. Dotson and Coconspirator A
then met in Hillcrest, Maryland, where Coconspirator A supplied Dotson with 14 grams of
fentanyl. Two days after that meeting, Dotson called Coconspirator A and ordered “the
same thing,” meaning an additional 14 grams of fentanyl.

       On June 20, 2019—while distributing fentanyl on Dotson’s behalf—Woodland
called Dotson and told him that Woodland had “17 little ones . . . [and] bigs” left in his
supply. By this, Woodland meant that he had 17 half-gram quantities and 11 gram
quantities of fentanyl that he could sell. During the same conversation, Woodland told
Dotson that he had a firearm, and Dotson told Woodland that he had a “.45, Smith &
Wesson . . . a nine . . . [and] another little .38.” Dotson then left the area to compete in an
amateur car racing event, and gave his phone to Woodland (“the drug phone”) so that
Woodland could continue selling fentanyl to Dotson’s customers. Over the next four days,
Woodland distributed fentanyl to Dotson’s Maryland-based drug customers.

        In June and July 2019, Harvey—working at Dotson’s direction—sold fentanyl to
Dotson’s customers. For example, on June 12, 2019, Harvey sold $200 of fentanyl to
Individual 2. One week later, Harvey distributed fentanyl to one of Dotson’s customers in
Waldorf, Maryland. Similarly, on July 8, 2019, Harvey distributed “two bags” of fentanyl
to Individual 5, who was one of Dotson’s customers. Later that month, Harvey helped
Dotson open a storage locker in Waldorf, Maryland that the organization used as a location
to store drug proceeds and drug paraphernalia.

       On July 3, 2019, Dotson and Gray separately travelled to a hotel in La Plata,
Maryland, where they each met with and sold a distribution quantity of fentanyl to
Individual 2.

        On July 9, 2019, Dotson and Gray discussed strategies for selling drugs over the
phone. During that conversation, Gray told Dotson, “I’m a bag up most of them all in balls.
I got like, I got like 70 of good,” meaning that he had 70 grams of high-quality controlled
substances and intended to package the drugs into eight balls, or 3.5-gram quantities. Five
days later, Gray told Dotson over the phone that he received an order for “14 grams . . . of
down,” meaning 14 grams of fentanyl. The next month, on August 4, 2019, Dotson texted
Gray the following photograph depicting 13.99 grams of fentanyl on a digital scale, then




                                              2
        Case 8:19-cr-00407-GJH Document 160 Filed 10/30/20 Page 3 of 5



asked Gray to delete the text message.




        On July 27, 2019, agents intercepted communications between Dotson and
Woodland indicating that Woodland was in possession of Dotson’s fentanyl and was
distributing that fentanyl on Dotson’s behalf. That day, agents attempted to conduct a
traffic stop of Woodland, who failed to stop for 3.6 miles and instead led officers on a low-
speed police chase. During the pursuit, Woodland discarded Dotson’s fentanyl from the
window of Woodland’s Range Rover.

       On August 5, 2019, Dotson, Gray, and Mackall met so that Dotson could give
Mackall his drug phone. Four days later, while Mackall was using Dotson’s phone to sell
fentanyl on Dotson’s behalf, Mackall met with Individual 5, who was one of Dotson’s
customers. After Mackall and Individual 5 engaged in a hand-to-hand drug transaction,
agents arrested Mackall, who was in possession of 21 red plastic bags and 13 blue plastic
bags containing fentanyl. After Mackall was arrested, Dotson called Gray and told him,
“they got the phone and everything dog. Somebody had to set her up.”

       On August 15, 2019, agents executed search warrants on nine different locations,
including Dotson’s business location and the residences of Dotson, Gray, and Harvey.
From Gray’s residence (located in Bryans Road, Maryland), agents seized the following:

          • A Smith and Wesson Model SW40VE .40 caliber pistol bearing serial
            number DSD5272.

          • A Thompson Auto-Ordinance Model ZG-51 “Pit Bull” .45 ACP caliber
            pistol bearing serial number AOC57166.

          • A Taurus Model PT 58 .380 caliber pistol bearing serial number
            KCV05614.

          • A Taurus Model PT111 G2 9mm caliber pistol bearing serial number

                                             3
        Case 8:19-cr-00407-GJH Document 160 Filed 10/30/20 Page 4 of 5



               TJT88762.

            • 13 rounds of .40 caliber ammunition.

            • Three rounds of .45 caliber ammunition.

            • 19 rounds of 9mm ammunition.

            • Several bags of cocaine base and a scale covered in powder residue.

       On August 15, 2019, agents also searched Gray’s 2007 Ford F-150 XLT truck
(“Gray’s truck”) from a location in Clinton, Maryland. During the search of Gray’s truck,
agents seized three 9mm magazines and 29 rounds of 9mm ammunition, a .45 magazine
and approximately nine rounds of .45 caliber ammunition, 92 rounds of .357 caliber
ammunition, and six rounds of .380 caliber ammunition. The following photograph depicts
the firearms, ammunition, controlled substances, and paraphernalia seized from Gray’s
home.




      II.      Plea Agreement and Guideline Calculation

       Gray pled guilty to a three-count information charging him with drug conspiracy,
distribution of a controlled substance, and felon in possession of a firearm. The drug
charges guide his sentencing computation. Gray’s base offense level is 26 because the
quantity of narcotics involved in the offense was between 160 and 280 grams of fentanyl,
and a two-level enhancement applies because Gray possessed a dangerous weapon. The
government agrees that Gray should receive a three-level reduction for acceptance of
responsibility. Gray’s adjusted offense level is therefore 25. Because Gray is in Criminal
History Category II, his guideline range is 63 to 78 months in prison.


                                            4
         Case 8:19-cr-00407-GJH Document 160 Filed 10/30/20 Page 5 of 5



       III.   Recommendation

        With respect to Gray’s ultimate sentence, two initial points merit attention. First, in
his sentencing memorandum, Gray argues that his actions in this case were the direct result
of his “drug addiction.” Def. Sent. Mem. 2. There’s no evidence to support this assertion.
For instance, there’s no evidence that when Gray packaged up 70 grams of controlled
substances into eight balls, he did so because of substance abuse issues. This is simply not
a case involving a mere user-dealer. Second, Gray writes that he “enjoys practicing
marksmanship and is knowledgeable about the proper handling and storage of firearms,”
and that when agents searched Gray’s home, “they found the guns properly secured in a
safe.” Id. 3. The evidence does not entirely support this assertion either. Gray owned four
handguns, three of which were loaded. And while the firearms were in a safe, that safe also
contained cocaine and a scale with cocaine residue:




        More disconcertingly, Gray felt the need to have several boxes of extra ammunition
in his truck. The evidence better suggests that the safe was a mobile drug distribution kit,
rather than a place where Gray responsibly stored firearms he used for “marksmanship.”

       Finally, this is Gray’s ninth criminal conviction. Over the past few decades, Gray
has engaged in theft, robbery with a deadly weapon, the unlawful possession of firearms,
burglary, and drug distribution. In this case, Gray helped Dotson, a relatively high level
dealer, operate a drug trafficking organization that distributed fentanyl—a substance that
has caused thousands of fatal overdoses in Maryland. Making matters worse, Gray did so
while illegally possessing four handguns in his house and a cache of ammunition in his
truck. For those reasons, the government recommends that the Court sentence Gray to 66
months in prison.
                                                 Sincerely,

                                                   /s/ Gregory Bernstein
                                                   Gregory Bernstein
                                                   Assistant United States Attorney


                                              5
